            Case 1:20-cv-01006-GHW Document 29 Filed 04/29/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 4/29/2020
------------------------------------------------------------------X
  WHITESTONE CONSTRUCTION CORP.,                                  :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :    1:20-cv-1006-GHW
                                                                  :
  YUANDA USA CORPORATION,                                         :         ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
           In light of Defendant’s appearance in this case, the Court will hold a teleconference to

discuss the status of this case on May 1, 2020 at 12:30 p.m. The parties are directed to use the dial-

in number and access code information noted in the Court’s Emergency Rules in Light of COVID-

19, available on the Court’s website, and are specifically directed to comply with Emergency Rule

2(C).


           Although Defendant filed a notice of appearance in this case, see Dkt. No. 20, he has not yet

set up ECF notifications, as apparent from the fact that counsel’s name does not appear next to

Defendant’s name on the top of the docket. If Defendant is having technical difficulties in doing so,

counsel is directed to contact the ECF Help Desk. In the meantime, to ensure Defendant receives

this order, Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of

service.


           SO ORDERED.

 Dated: April 29, 2020                                 _____________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge
